Citation Nr: 0938124	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  08-19 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for sciatic nerve 
damage, right leg and groin.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbar spine, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse




ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to 
October 1965.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2008 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma in which entitlement to service 
connection for sciatic nerve damage of the right leg and 
groin, and to an evaluation greater than 10 percent for 
degenerative joint disease of the lumbar spine were denied.

The veteran testified before the undersigned Veterans Law 
Judge in August 2009.  A transcript of the hearing is 
associated with the claims file.

The issue of an increased evaluation for degenerative joint 
disease of the lumbar spine addressed in the REMAND portion 
of the decision below is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In August 2009, during his hearing before the Board and in a 
written statement, prior to the promulgation of a decision in 
the appeal, the Veteran testified and stated that he wished 
to withdraw the appeal pertaining to the grant of service 
connection for sciatic nerve damage to the right leg and 
groin.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant concerning the issue of service connection for 
sciatic nerve damage of the right leg and groin have been 
met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202 
(2008). Withdrawal may be made by the appellant or by his or 
her authorized representative. 38 C.F.R. § 20.204 (2008).

In his June 2008 substantive appeal, the veteran indicated 
that he wished to appeal all the issues listed on the June 
2008 statement of the case.  These issues included service 
connection for sciatic nerve damage of the right leg and 
groin.  In his hearing before the undersigned Veterans Law 
Judge in August 2009, and in a written statement submitted in 
the same month, he testified and stated he wished to withdraw 
his appeal as to this issue.

The appellant has withdrawn his appeal with respect to the 
issue of service connection for sciatic nerve damage of the 
right leg and groin. Hence, there remain no allegations of 
errors of fact or law for appellate consideration. 
Accordingly, the Board does not have jurisdiction to review 
the appeal as it pertains to this issue, and the issue of 
service connection for sciatic nerve damage, right leg and 
groin is dismissed.




ORDER

The claim for service connection for sciatic nerve damage of 
the right leg and groin is dismissed.


REMAND

The Veteran seeks an increased evaluation for his service 
connected degenerative joint disease of the lumbar spine.  In 
his hearing before the undersigned Veterans' Law Judge in 
August 2009, he and his witness testified that the Veteran's 
lower back condition had worsened in severity since his most 
recent, November 2007, VA examination.

Review of the November 2007 VA examination further shows that 
it was conducted absent review of the Veteran's claims file, 
to include the history of his disability.  This examination 
cannot therefore be adequate for the purposes of adjudicating 
this claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran must be accorded VA examination to determine the 
nature and extent of his service-connected lower back 
disability.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA 
examination with the appropriate medical 
professional(s) to determine the nature 
and extent of his degenerative joint 
disease of the lumbar spine. All 
indicated tests and studies should be 
performed. The claims folder, including a 
copy of this remand must be provided to 
the examiner(s) in conjunction with the 
examination.

2. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claim for an increased 
evaluation for degenerative joint disease 
of the lumbar spine, with application of 
all appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand. If any decision remains adverse 
to the Veteran, provide him and his 
representative with a supplemental 
statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claim. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


